DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7, and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for electrochemically compacting collagens by applying an electric field to the electrodes , does not reasonably provide enablement for any other electrochemically compactable molecules or nanoparticles or micro-particles by utilizing a device having two electrodes. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use  the invention commensurate in scope with these claims..
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
The claimed invention is directed to a method of producing a sheet having a patterned structure by 2D compaction of biomolecules with a device comprising a first electrode and a second electrode and the method comprises steps of 
placing a planar patterned form between the spaced apart electrodes;
supplying a solution comprising the biomolecules in a portion of the patterned form;
electrochemically compacting the biomolecules utilizing the device and creating the sheet having the patterned structure from the solution located on the patterned form; and 
separating the sheet from the patterned form.

The instant specification discloses that a solution comprising collagens is loaded on a sheet having lattice network and the sheet loaded with the collagens is placed between an anode and a cathode for electrochemical compaction, wherein the electrochemical compaction is performed in an electrochemical cell having an anode and a cathode by applying electric current (30 V, 0.1-0.4 A) to the electrodes (Figure 5, paragraphs [0034, [0067], [0082] & [0087]]. It should be noted that biomolecules encompass other kinds of biomolecules (e.g. rather than just disclosed collagens). Also, there are many ways to utilize a device having a first electrode and a second electrode. Furthermore, the instant specification does not define what “electrochemically compaction” is regarded. 
The instant specification does not provide any evidence that any other biomolecules could be used to form a sheet having a patterned form by merely utilizing a device having two electrodes without applying an electric field to the electrodes. Therefore, the scope of invention that the applicant intends to claim appears to be so broad that any kind of biomolecules could form a patterned sheet by utilizing the device without applying an electric field having specific electric field intensity.
 After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure how to produce a sheet having a patterned structure from any kind of biomolecules by merely utilizing a device having a first electrode and a second electrode without applying an electric field with specific electric field intensity. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. 
Due to the dependency to the parent claim, claims 9-10, 12-19, and 22-31 are rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation of “one of more electrochemically compactable molecules, nanoparticles and microparticles with ampholytic nature”.in line 6-7 , line 8-9, ad line 12-13.. “biomolecules” is cited in line 2. It is not clear if “biomolecules” are the same as or different from “one of more electrochemically compactable molecules, nanoparticles and microparticles with ampholytic nature”. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the biomolecules”. In addition, the “of” in the above limitation appears to be “or”.
Claim 4 recites the limitation of “electrochemically compacting the biomolecules utilizing the device……”. However, the claim does not recite any specific step how to perform electrochemically compacting biomolecules or how to utilize the device (having a first electrode and a second electrode) to create the sheet comprising the biomolecules. Therefore, it is not clear from the claim language what “electrochemically compacting the biomolecules” is referred. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “a process that utilizes a device having a first electrode and a second electrode to create a sheet structure having biomolecules”.
Due to the dependency to the parent claim, claims 5-7, and 13-19 are rejected.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 4 is rejected under pre-AIA  35 U.S.C. 102 (a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Kim (PG-PUB US 2012/0040581).
Regarding claim 4, Kim discloses a method of producing two dimensional structured webs/sheets with a device having two electrodes (ABSTRACT & Figure 5). The method comprises steps of 
(1) providing a template 8 between the electrodes 3 and 5, wherein the electrodes 3 and 5 are spaced apart and the template 8 is planar (i.e. placing a patterned form between the first electrode and the second electrode disposed from each other, Figure 5, paragraph [0251]);
(2) introducing a polymer solution 2 to the template 8, wherein the polymer may comprise proteins, such as collagens (i.e. supplying a solution comprising the biomolecules to a portion of the patterned form, Figure 5, paragraphs [0071] & [0251]); 
(3) applying electric field to the polymer solution 2 by utilizing the electrodes 3 and 5 to form a structured web 7, wherein the polymer solution containing collagens is continuously supplied to the template 8 (i.e. electrochemically compacting the biomolecules ……, Figure 5, paragraph [0251]); and
(4) separating the formed structured web 7 from the template 8 (i.e. separating the patterned structure from the patterned form, Figure 7, paragraph [0251])).
It should be noted that the limitation of “a 2D compaction of biomolecules” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Moreover, the limitation of “a 2D compaction of biomolecules” may be interpreted as “a 2D biomolecules having small scale dimension”. Kim teaches a process to form a nanofibers 7, wherein protein, such as collagens, may be utilized to produce the nanofibers (paragraph [0074]), reading on “a 2D compaction of biomolecules”.
It should be noted that Kim teaches a process for applying electric field to the polymer solution by utilizing a device having two electrodes to form a two-dimensional structure of nanofibers 7 (Figure 5, paragraph [0251]), reading on “electrochemically compacting the biomolecules”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (PG-PUB US 2012/0040581) as applied to claim 4 above.
 Regarding claim 5, Kim teaches that the template may have various sizes and shapes (Figure 6, paragraph [0066]), but does not specifically teach the template being produced by machining a pattern on a layer of material. However, template must take on one of only two methods of making, machine-made or hand-made.  Both methods are known to be suitable in the field of making gauze. Therefore, it would have been obvious to choose machine-made gauze since there are a finite number of predictable solutions when selecting a particular method of making template in the method of Kim and a person with ordinary skill has good reason to pursue the known potential options with a reasonable expectation of success.
Regarding claim 6, Kim teaches to attach the template 8 to the electrode 5 (Figure 5, paragraph [0251]).
Regarding claim 7, Kim teaches that the template 8 has a lattice structure (Figures 5 & 6, paragraphs [0066] & [0251]).
Claim 4-7, and 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (PG-PUB US 2012/0040581) in view of Akkus et al (PB-PUB US 2010/0311949).
Regarding claim 4, Kim discloses a method of producing two dimensional structured webs with a device having two electrodes (ABSTRACT & Figure 5). The method comprises steps of 
(1) providing a template 8 between the electrodes 3 and 5, wherein the electrodes 3 and 5 are spaced apart and the template 8 is planar (i.e. placing a patterned form between the first electrode and the second electrode disposed from each other, Figure 5, paragraph [0251]);
(2) introducing a polymer solution to the template , wherein the polymer may comprise proteins, such as collagens (i.e. supplying a solution……a portion of the patterned form, Figure 5, paragraphs [0071] & [0251]); 
(3) applying electric field to the polymer solution 2 by utilizing the electrodes 3 and 5 to form a structured web 7, wherein the polymer solution containing collagens is continuously supplied to the template 8 (i.e. electrochemically compacting the biomolecules ……, Figure 5, paragraph [0251]); and
 (4) separating the formed structured web 7 from the template 8 (i.e. separating the patterned structure from the patterned form, Figure 7, paragraph [0251])).
It should be noted that the limitation of “a 2D compaction of biomolecules” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Moreover, the limitation of “a 2D compaction of biomolecules” may be interpreted as “a 2D biomolecules having small scale dimension”. Kim teaches a process to form a nanofibers 7, wherein protein, such as collagens, may be utilized to produce the nanofibers (paragraph [0074]), reading on “a 2D compaction of biomolecules”.
Kim teaches that the polymer solution containing collagen may be deposited on the template by applying electric field to the electrodes with electrospinning process and it is desired to form high covering/depositing degree of the web (paragraphs [0024] & [0251]), but does not specifically teach to deposit the collagen solution by electrochemical method. However, Akkus et al disclose a method of producing collagen sheet by electrochemical method (ABSTRACT & paragraphs [0009] – [0010]). Akkus teaches that a collagen sheet may be formed from electrochemical method by applying electric field to two electrodes (Figures 5 & 14, paragraphs [0094] & [0096]). Akkus further indicates that the collagen sheet produced from the electrochemical method can produce highly oriented and densely packed collagen structures with improved mechanical strength and toughness (paragraphs [0007] & [0067]). 
Therefore, it would be obvious for one having ordinary skill in the art to try to deposit collagen on the template with the electrochemical method as suggested by Akkus in order to obtain collagen sheet having densely packed structure with improved strength and toughness while using the method of Kim with reasonable expectation of success. 
Regarding claim 5, Kim teaches that the template may have various sizes and shapes (Figure 6, paragraph [0066]), but Kim/Akkus does not specifically teach the template being produced by machining a pattern on a layer of material. However, template must take on one of only two methods of making, machine-made or hand-made.  Both methods are known to be suitable in the field of making gauze. Therefore, it would have been obvious to choose machine-made gauze since there are a finite number of predictable solutions when selecting a particular method of making template in the method of Kim/Akkus and a person with ordinary skill has good reason to pursue the known potential options with a reasonable expectation of success.
Regarding claim 6, Kim teaches to attach the template 8 to the electrode 5 (Figure 5, paragraph [0251]).
Regarding claim 7, Kim teaches that the template 8 has a lattice structure (Figures 5 & 6, paragraphs [0066] & [0251]).
Regarding claim 13, Akkus teaches that the cell grown on the collagen structure is stretched (paragraph [0142]).
Regarding claim 14, Kim teaches that the template 8 has a lattice structure with a solid perimeter and a plurality of apertures extending between a first side and a second side between two electrodes 3 and 5 (Figure 5, paragraph [0251]).
Regarding claim 15, Kim teaches that the template 8 has a lattice structure with a plurality of apertures extending between a first side and a second side (Figure 5, paragraph [0251]).
Regarding claim 16, Akkus teaches that the cell grown on the collagen structure is stretched (paragraph [0142]).
Regarding claim 17, Akkus teaches to seed the collagen structure with cells (paragraph [0127]).
Regarding claim 18, Akkus teaches to crosslink the collagen structure (paragraph [0101]).
Regarding claim 19, Akkus teaches to crosslink the collagen structure with a crosslinking agent (paragraph [0101]).
Response to Arguments
Due to the applicant’s amendments, rejections under 112 are withdrawn.
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments
In response to the arguments that Kim does not teach to supply a solution comprising the biomolecules to a portion of the patterned form” because Kim teaches that nanofibers 7 are deposited on the template 8 (see page 6 of REMARKS), it should be noted that Kim teaches that the polymer solution 2 comprising collagens is continuously supplied to the template 8 (Figure 5, paragraph [0251]).
In response to the arguments that Kim does not specifically define electrochemical compaction step (see page 7 of REMARKS), it should be noted that claim does not recite any specific step for “electrochemical compaction”. Claim merely requires “electrochemically compacting the biomolecules utilizing the device (having a first electrode and a second electrode) and creating the sheet having the patterned structure”. Kim teaches a process for applying electric field to the polymer solution comprising collagens by utilizing a device having two electrodes to form a two-dimensional structure of nanofibers 7 (Figure 5, paragraph [0251]), reading on “electrochemical compaction”
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795